Earl Warren: Number 8, William Spinelli, petitioner, versus United States. Mr. Friedman.
Friedman: Mr. Chief Justice and may it please the Court. I move that Mr. Joseph J.Connolly, a member of the Bar of the Commonwealth of Pennsylvania, be permitted to argue this case in behalf of the United States.
Earl Warren: The motion is granted.
Friedman: Thank you, Mr. Chief Justice.
Earl Warren: Mr. Baris.
Irl B. Baris: Mr. Chief Justice and may it please the Court. This is a case arising originally in the United States District Court for the Eastern District of Missouri where the defendant petitioner was tried and convicted and sentenced to a term of three years imprisonment and a fine for violation of the so-called Interstate Racketeering Act, Section 1952 of Title 18. Numerous points were raised upon appeal to the United States Court of Appeals for the Eighth Circuit and there were two hearings held in the United States Court of Appeals. A reversal was first obtained on a search and seizure question. The government then petitioned for rehearing, which was granted, and, upon the rehearing before the Court and bank, the decision of the District Court was affirmed. We then applied petition in this Court for writ of certiorari which was granted on March 4 and, subsequently, it was granted generally and, subsequently in May, that order was limited to the search and seizure question. The problems in the area of search and seizure, the Fourth Amendment problem which appears in this case, may really be broken down into three separate issues. Number one, as to the validity of the search warrant insofar as there being probable cause for its issuance, number two, with reference to a time delay in its execution and, number three, with reference to items which were seized upon the execution of the search warrant. The affidavit, in support of the search warrant, was made by a special agent of the Federal Bureau of Investigation before the United States Commissioner and set forth a number of instances over a 12-day period, during which the petitioner was seen to be crossing and interstate bridge leading from the State of Illinois to the State of Missouri. There was also an indication that the petitioner had a reputation among law enforcement agents as a gambler. There was an indication in this affidavit concerning two telephones at a particular apartment which the petitioner, on these -- on some of these 12 days, was seen to enter. And finally, and this I think is the crux of the issue involving the probable cause, finally, the affidavit concluded the FBI had been informed by a confidential -- excuse me, I better say, the Federal Bureau of Investigation has been informed by a confidential reliable informant that William Spinelli is operating a handbook and accepting wagers and disseminating wagering information by means of the telephones which have been assigned the numbers, and they specified the same numbers which had been indicated earlier in the affidavit as being at this particular apartment. It is our belief that, primarily, based upon the Aguilar case, there are no underlying circumstances to substantiate the hearsay information which was given to the Commissioner in this affidavit, and that because it was not substantiated, because there was no underlying corroboration, because there was nothing to show the credibility of the alleged informant, that the affidavit was bad and, therefore, the search warrant was improperly issued. We believe, if the Court please, that -- merely to say that the Federal Bureau of Investigation has received information, has been informed by a confidential reliable informant, that the petitioner was engaging in a handbook operation, does not corroborate itself and that there was nothing by virtue of the travel in interstate commerce, there was nothing by virtue of the telephones being in the estab -- in the apartment, there was nothing by virtue of the petitioner's reputation which substantiated that.
Abe Fortas: Suppose the affidavit had said the confidential informant of known reliability, would that have made a difference?
Irl B. Baris: Not insofar as there -- not being any corroboration for what he said, Mr. Justice --
Abe Fortas: But would that may -- would that have cured the alleged vice in the search warrant?
Irl B. Baris: I don't think it would, Your Honor.
Abe Fortas: But, what would they have to do?
Irl B. Baris: Well --
Abe Fortas: Would they have to disclose the name of the person in the search warrant?
Irl B. Baris: No, McCray says it's not necessary.
Abe Fortas: If they wouldn't have to disclose the name, what would they have to disclose?
Irl B. Baris: I think that, as indicated in the McCray case, there must be an indication in the affidavit as to why this man is considered to be a confidential and any reliable informant.I --
Abe Fortas: Well, let's say it's a reliable inf -- confidential informant of known reliability. Would it serve your purposes if there's added to that "who has furnished this agent," say, "with information about gambling on other occasions"?
Irl B. Baris: And which has been shown to be accurate --
Abe Fortas: For a known reliability.
Irl B. Baris: Yes, I would say that, under those circumstances, I would like to see the rules set forth that they must say how long this man has been used in his reliability, how long he has been furnishing the information, but I think that you're getting to a situation which I would recognize as being an indication in the affidavit as to his reliability.
Abe Fortas: Well, that's a bothersome point in the case, isn't it? That is to say that -- just how much has to be shown in a search warrant. Now, we have a confidential informant, you're -- say that we're getting warm anyway, if the affidavit had said confidential and informant of known reliability who has furnished information about gambling operations on other occasions.
Irl B. Baris: Yes, I would say you're getting warm, Mr. Justice Fortas, and I would not be here arguing that point as strenuously as I am if that were in this case. I think the affidavit would be bad for other reason as we have --
Abe Fortas: Why?
Irl B. Baris: Indicated in our brief.
Abe Fortas: What are the other reasons?
Irl B. Baris: Well, I don't think that there is --
Abe Fortas: They don't need anything else to establish probable cause.
Irl B. Baris: They would not need anything else, I think, to establish the reliability of the informant to the credibility of the informant, but I think that there must be more in an affidavit than merely saying that these informant says that Spinelli is operating a handbook.I think there must be something --
Abe Fortas: And that he's giving this information, there were facts on other gambling situations, and that these are reliable.
Irl B. Baris: I would say --
Abe Fortas: It's going to have more than all of that?
Irl B. Baris: I would say Your Honor, yes. I would say that the--
Abe Fortas: But what else would it have to have?
Irl B. Baris: I would say that it should say that the informant said that he saw someone placing a bet with Mr. Spinelli, that he received information from Mr. Spinelli as to odds and where he could place a bet, that he himself placed a bet with Mr. Spinelli, or that he, in some way, witnessed more than just a conclusion on his part that he is operating a handbook. We don't know --
Abe Fortas: Is there any authority for all of that?
Irl B. Baris: I think the --
Abe Fortas: And that --
Irl B. Baris: The Aguilar, if I'm pronouncing that correctly, the Aguilar case is authority for that, Your Honor. I-- getting back to the point --
Speaker: [Inaudible 08:39-08:45]
Irl B. Baris: I'm--
Speaker: [Inaudible 08:46-08:55]
Irl B. Baris: Well, of course the judge will make that determination, whether there's an arrest without a warrant, to determine whether there was probable cause. The function of the Commissioner is to determine whether there is probable cause, and I feel that the affidavit must contain more than we had here to give the probable cause to the Commissioner in issuing the search warrant. I think that the constitution, of course, requires the issuance based upon probable cause and there must be an indication of the probable cause to the Commissioner.
Speaker: [Inaudible 09:26-09:28]
Irl B. Baris: I beg your pardon?
Speaker: [Inaudible 09:29-09:30]
Irl B. Baris: Well, we have the Fourth Amendment-- the right of the people to be secure in their persons, houses, papers, and effects against unreasonable searches and seizures shall not be violated, and no warrant shall issue but upon probable cause supported by oath or affirmation, and particularly describing the place to be searched and the persons or things to be seized.
Speaker: [Inaudible 10:08-10:10]
Irl B. Baris: It's to be determined by the Commissioner initially, Your Honor, but I think that his determination is subject to review by the District Court and by this Court, of course. Thank you.
Speaker: The Honorable Court is now adjourned until --